Case 2:21-cv-02062-DMG-AS Document 13 Filed 03/19/21 Page 1 of 8 Page ID #:227



 1 Michael P. West, Esq. (SBN 172478)
   Ashley A. Escudero, Esq. (SBN 250473)
 2 CLARK HILL LLP
   1055 West Seventh Street, 24th Floor
 3 Los Angeles, California 90017
 4 Telephone:  (213) 891 9100
   Facsimile: (213) 488-1178
 5 mwest@clarkhill.com
   aescudero@clarkhill.com
 6
   Attorneys for Defendant,
 7 DOWNEY COMMUNITY CARE, LLC DBA BROOKFIELD HEALTHCARE
   CENTER (also sued and served as “Brookfield Healthcare Center”)
 8
 9
                          UNITED STATES DISTRICT COURT
10
           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
12 CARMEN PADILLA, LETICIA                     Case No.: 2:21-cv-02062 DMG (ASx)
   PADILLA, JOSE PADILLA, JESUS
13 PADILLA, ISMAEL PADILLA, and
   ALFREDO PADILLA, individuals,               DEFENDANT DOWNEY
14                                             COMMUNITY CARE, LLC D/B/A
                                               BROOKFIELD HEALTHCARE
15                         Plaintiffs,         CENTER’S OPPOSITION TO
                                               PLAINTIFFS’ EX PARTE
16         vs.                                 APPLICATION TO CONTINUE
17 BROOKFIELD HEALTHCARE                       HEARING ON DEFENDANT’S
   CENTER, unknown business entity;            MOTION TO DISMISS
18 DOWNEY COMMUNITY CARE LLC, a
   Nevada limited liability company; and
19 DOES 1 through 10, inclusive,
20                         Defendants.
21
22
23         Defendant DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD
24 HEALTHCARE CENTER (“Defendant”) submits the following Opposition to the ex
25 parte application of Plaintiffs, CARMEN PADILLA, LETICIA PADILLA, JOSE
26 PADILLA, JESUS PADILLA, ISMAEL PADILLA, and ALFREDO PADILLA
27 (collectively “Plaintiffs”):
                                           1
28      DEFENDANT DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD
         HEALTHCARE CENTER’S OPPOSITION TO PLAINTIFFS’ EX PARTE
       APPLICATION TO CONTINUE HEARING ON DEFENDANT’S MOTION TO
                                DISMISS
Case 2:21-cv-02062-DMG-AS Document 13 Filed 03/19/21 Page 2 of 8 Page ID #:228



 1 1.      INTRODUCTION
 2         Plaintiffs’ application requests that this Court continue the properly noticed
 3 hearing for Defendant’s Motion to Dismiss because Plaintiffs do want to be “burdened
 4 with having to oppose the Motion to Dismiss prior to the hearing on their request to
 5 remand …” (Memorandum of Points and Authorities (“MPA”, p. 4, lns. 14-15) In
 6 addition to Defendant’s disagreement with Plaintiffs’ prediction regarding the
 7 likelihood of success of their Motion to Remand, Defendants oppose this ex parte
 8 application on the basis that Plaintiffs’ moving papers have clearly failed to show how
 9 Plaintiffs would be irreparably prejudiced if Plaintiffs’ application is not granted by
10 this Court.
11 2.      STATEMENT OF FACTS
12         Even a cursory review of the operative Complaint filed by Plaintiffs reveals that
13 this is a case about Defendant’s alleged failure as a skilled nursing facility to prevent
14 its patient Asuncion Padilla (“Mr. Padilla”) from contracting COVID-19 and
15 subsequently passing away. (See Compl., ¶¶ 14-17) As summed up by Plaintiffs in
16 their moving papers, “Within 58 days after entering the facility, [Mr. Padilla]
17 contracted COVID-19; in 30 more days, he died from COVID (sic).” (MPA, p. 3, lns.
18 23-24)
19 3.      DEFENDANT DOES NOT BELIEVE THERE IS A “LIKELIHOOD OF
20         REMAND” JUSTIFYING THE RELIEF REQUESTED
21         Plaintiffs contend, “Given the likelihood of remand, much wasted effort will be
22 spent on the Motion to Dismiss.” (Notice to MPA, p. 2, lns. 3-4) Defendants could
23 not disagree more with such a statement and clearly object to Plaintiffs improperly
24 asking this Court to adjudicate the remand issue on an ex parte application before
25 Defendant has even had a chance to file an opposition to the remand motion that was
26 only filed yesterday. (Dkt. 11)
27
                                               2
28       DEFENDANT DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD
          HEALTHCARE CENTER’S OPPOSITION TO PLAINTIFFS’ EX PARTE
        APPLICATION TO CONTINUE HEARING ON DEFENDANT’S MOTION TO
                                 DISMISS
Case 2:21-cv-02062-DMG-AS Document 13 Filed 03/19/21 Page 3 of 8 Page ID #:229



 1         As discussed more fully in Defendant’s Notice of Removal of Civil Action
 2 (Dkt. 1) and Motion to Dismiss (DKT. 10), the Complaint asserts causes of action for
 3 “elder neglect” and wrongful death resulting from alleged misconduct by a covered
 4 person in the administration of a covered countermeasure under the Public Readiness
 5 and Emergency Preparedness Act (“PREP Act”), 42 U.S.C.A. §§ 247d-6d(d), 247d-
 6 6e (West 2020). Thus, this case was properly removable under 28 U.S.C.A. § 1441(a)
 7 on the basis of “original jurisdiction” because Plaintiffs’ Complaint asserts a claim
 8 “arising under” federal law within the meaning of § 1331. As such, Congress provided
 9 an exclusive remedy for the substance of the allegations, and relief sought in the
10 Complaint and federal law expressly pre-empts state law for purposes of federal
11 question jurisdiction. See PREP Act, 42 U.S.C.A. §§ 247d-6d, 247d-6e (West 2020).
12         Despite Plaintiffs’ protest, it is of no consequence that Plaintiffs’ stated claims
13 in the Complaint do not expressly reference a federal law or statute.1 It is black letter
14 law that a federal or state statute may be invoked in a complaint, even if it is not
15 mentioned by name. See JKC3H8 v. Colton, 221 Cal. App. 4th 468, 478 (Cal. App.
16 2013). To allow a plaintiff to avoid the PREP Act through artful pleading “would
17 totally frustrate the Legislature’s objective of providing a quick and inexpensive
18 method of unmasking and dismissing such suits.” Id.
19         The removal to this Court is supported by the Department of Health and Human
20 Services, which has stated unequivocally that: 1) the PREP Act is invoked by
21 allegations like those in the Complaint, including alleged inaction or failure to act; 2)
22 the PREP Act is a “Complete Preemption” Statute which confers federal question
23 removal jurisdiction under 28 U.S.C. § 1441(a); and 3) federal jurisdiction is separately
24 conferred in such cases under the doctrine articulated by the United States Supreme
25   1
    See Bolton v. Gallatin Center for Rehabilitation & Healing, LLC, No. 3:30-cv-00683
26 (M.D. Tenn. Jan. 19, 2021) at Dkt. No 35 [It is the nature of a complaint that determines
27 complete preemption, not the stated claims.] Id. at 6.
                                                3
28        DEFENDANT DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD
           HEALTHCARE CENTER’S OPPOSITION TO PLAINTIFFS’ EX PARTE
         APPLICATION TO CONTINUE HEARING ON DEFENDANT’S MOTION TO
                                  DISMISS
Case 2:21-cv-02062-DMG-AS Document 13 Filed 03/19/21 Page 4 of 8 Page ID #:230



 1 Court in Grable & Sons Metal Products, Inc. v. Darue Engineering & Mfg., 545 U.S.
 2 308 (2005), because “ordaining the metes and bounds of PREP Act protection in the
 3 context of a national health emergency necessarily means that the case belongs in
 4 federal court.”2 To avoid any doubt on these points, the Secretary amended the
 5 Declaration Under the Public Readiness and Emergency Preparedness Act for Medical
 6 Countermeasures Against COVID-19 and Republication of the Declaration, 85 Fed.
 7 Reg. 79190 for the fifth time on January 28, 2021, a sixth time on February 16, 2021,
 8 and a seventh time on March 11, 2021, confirming in all three amendments that the
 9 PREP Act is a complete preemption statute. See 86 Fed. Reg. at 7874.
10         In addition to HHS authorities, the U.S. Department of Justice (“DOJ”) filed a
11 Statement of Interest (“SOI”) of the United States in Bolton, supra, which constitutes
12 the official position of the United States’ interest in the enforcement of the PREP Act.
13 The SOI confirmed that federal jurisdiction is proper since the PREP Act's exclusive
14 federal cause of action creates federal question jurisdiction, with PREP Act immunity
15 for all federal and state law claims and a sole exception to immunity claims process
16 making the PREP Act a complete preemption statute.3 Id. at 3, 7–8.
17
18   2
             The Office of the General Counsel, Secretary of the Department of Health and
19   Human Services, Advisory Opinion 21-01 On the Public Readiness And Emergency
20   Preparedness           Act        Scope         of        Preemption          Provision,
     https://www.hhs.gov/guidance/document/advisory-opinion-21-01-public-readiness-
21   and-emergency-preparedness-act (issued January 8, 2021). The Advisory Opinion is
22   binding on this Court as the HHS Secretary has now incorporated all HHS Advisory
     Opinions pertaining to COVID-19 into the PREP Act’s implementing Declaration
23   itself, and proclaimed that the Declaration “must” be construed in accordance with
24   them. See Fourth Amendment to the Declaration Under the Public Readiness and
     Emergency Preparedness Act for Medical Countermeasures Against COVID-19 and
25   Republication of the Declaration, 85 Fed. Reg. 79190 (Dec. 9, 2020).
     3
26      The DOJ’s SOI commenting on the scope of a federal court’s jurisdiction is of
     “considerable interest” to the courts. See Republic of Austria v. Altmann, 541 U.S. 677,
27   701 (2004); see also Garb v. Republic of Poland, 440 F.3d 579, 584 (2d Cir. 2006).
                                                4
28        DEFENDANT DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD
           HEALTHCARE CENTER’S OPPOSITION TO PLAINTIFFS’ EX PARTE
         APPLICATION TO CONTINUE HEARING ON DEFENDANT’S MOTION TO
                                  DISMISS
Case 2:21-cv-02062-DMG-AS Document 13 Filed 03/19/21 Page 5 of 8 Page ID #:231



 1         Most recently, this District Court in Garcia v. Welltower OpCo Grp. LLC, 2021
 2 WL 492581 (C.D. Cal. Feb. 10, 2021), considered a case with strikingly similar facts
 3 in which it denied the plaintiffs’ Motion to Remand and granted the defendants’
 4 Motion to Dismiss. Specifically, the Court held that (1) “[t]he acts and omissions
 5 alleged by Plaintiffs appear almost verbatim in the January 8, 2021 Advisory
 6 Opinion” and that accordingly, the PREP Act applied to the plaintiffs’ claims (Id. at
 7 14); (2) “because the OGC stated [in the January 8, 2021 Advisory Opinion] that the
 8 PREP Act is a complete preemption statute . . . an adequate basis for federal question
 9 jurisdiction exists” (Id.); (3) prior Court opinions holding that the PREP Act did not
10 provide a basis for federal question jurisdiction preceded more recent guidance from
11 the OGC (Advisory Opinion published January 8, 2021), which established that “…
12 when a party attempts to comply with federal guidelines—in this case the COVID-19
13 pandemic—the PREP Act would provide complete preemption” (Id., at 10); and (4)
14 “While the Court acknowledges that certain allegations relate to a failure to abide by
15 local or federal health guidelines, these allegations related to momentary lapses.
16 Taken as true, all Plaintiffs’ FAC discloses are possible unsuccessful attempts at
17 compliance with federal or state guidelines—something which the PREP Act, the
18 Declaration, and the January 8, 2021 Advisory Opinion cover.” (Id., at 14).
19         Therefore, Defendant does not believe there is any merit to Plaintiffs’ assertion
20 that this application should be granted based on the “likelihood” Plaintiffs’ Motion to
21 Remand will be granted as Defendant believes there are strong legal grounds
22 supporting its denial.
23 4.      PLAINTIFFS          CANNOT          DEMONSTRATE               IRREPARABLE
24         PREJUDICE IF THIS APPLICATION IS DENIED
25         As stated in this Court’s Law and Motion Schedule #6, “Ex parte applications
26 are solely for extraordinary relief and should be used with discretion.” See Mission
27 Power Engineering, Co. v. Continental Casualty Co. (C.D. Cal 1995) 833 F. Supp.
                                                5
28       DEFENDANT DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD
          HEALTHCARE CENTER’S OPPOSITION TO PLAINTIFFS’ EX PARTE
        APPLICATION TO CONTINUE HEARING ON DEFENDANT’S MOTION TO
                                 DISMISS
Case 2:21-cv-02062-DMG-AS Document 13 Filed 03/19/21 Page 6 of 8 Page ID #:232



 1 488. The party requesting ex parte relief must show that the moving party’s cause will
 2 be irreparably prejudiced if the underlying motion is heard according to regular noticed
 3 motion procedures. Id. at 492. Plaintiffs’ have not presented evidence to support such
 4 a finding by this Court.
 5         Defendant agrees that the Motion to Remand will be considered by the Court
 6 first on the scheduled hearing date. Obviously, this Court must first confirm that it has
 7 proper jurisdiction before considering the dispositive Motion to Dismiss. But, this does
 8 not mean that both motions cannot be considered by the Court at the same time.
 9         None of the cases cited in Plaintiffs’ moving papers stand for the proposition
10 that these motions cannot be considered at the same time, but simply dictate the proper
11 order for consideration of the motions. See Laguna Village, Inc. v. Laborers' Internat.
12 Union of North America (1983) 35 Cal.3d 174, 175–176; Quildon v. Intuit, Inc. (N.D.
13 Cal., May 25, 2012, No. 5:12-CV-00859 EJD) 2012 WL 1902021, at *3 [motion to
14 dismiss deemed moot after granting motion to remand]; see also Steel Co. v. Citizens
15 for a Better Env't, 523 U.S. 83, 94–96 (1998) and Libhart v. Santa Monica Dairy
16 Co. (9th Cir. 1979) 592 F.2d 1062, 1065 [simply confirming that jurisdiction should be
17 determined before reaching the merits of the case.]
18         If the Court grants the Motion to Remand, then the Motion to Dismiss is moot.
19 However, if the Court denies the Motion to Remand, then it can immediately rule on
20 Defendants’ Motion to Dismiss without further delay. This is exactly how this District
21 Court in Garcia, supra, handled the identical situation by considering both the Motion
22 to Remand and the Motion to Dismiss at the same time, also involving a COVID-19
23 case triggering application of the PREP Act.
24         Further, Defendant desires a ruling on its Motion to Dismiss at the earliest
25 possible stage of this litigation as it believes the PREP Act provides immunity for all
26 of Plaintiffs’ damage claims in this litigation. Questions of statutory interpretation “are
27
                                                6
28      DEFENDANT DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD
         HEALTHCARE CENTER’S OPPOSITION TO PLAINTIFFS’ EX PARTE
       APPLICATION TO CONTINUE HEARING ON DEFENDANT’S MOTION TO
                                DISMISS
Case 2:21-cv-02062-DMG-AS Document 13 Filed 03/19/21 Page 7 of 8 Page ID #:233



 1 questions of law ripe for resolution at the pleadings stage.” Simmons v. Galvin, 575
 2 F.3d 24, 30 (1st Cir. 2009)
 3 5.     CONCLUSION
 4        As Defendant believes it is immune from Plaintiffs’ suit pursuant to the PREP
 5 Act and Plaintiffs have failed to show irreparable prejudice if both the Motion to
 6 Remand and Motion to Dismiss are considered at the same time, Defendant respectfully
 7 requests that this Court deny Plaintiffs’ ex parte application.
 8
 9 Respectfully submitted this 19th day of March, 2021.
10                                     CLARK HILL LLP
11
                                       By: /s/ Michael P. West
12                                          Michael P. West
13                                          Ashley Escudero
                                            Attorneys for Defendant,
14                                          Downey Community Care, LLC dba
                                            Brookfield Healthcare Center
15
16
17
18
19
20
21
22
23
24
25
26
27
                                               7
28       DEFENDANT DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD
          HEALTHCARE CENTER’S OPPOSITION TO PLAINTIFFS’ EX PARTE
        APPLICATION TO CONTINUE HEARING ON DEFENDANT’S MOTION TO
                                 DISMISS
     Case 2:21-cv-02062-DMG-AS Document 13 Filed 03/19/21 Page 8 of 8 Page ID #:234



 1                                   CERTIFICATE OF SERVICE
 2             I hereby certify that on this 19th day of March, 2021, I will electronically file the
 3     foregoing with the Clerk of the Court using the CM/ECF system, which will then be sent
 4     Electronically to the registered participants as identified on the Notice of Electronic
 5     Filing (NEF) and paper copies will be sent by first class mail to any counsel of record
 6     indicated as non-registered participants.
 7     Dated: March 19, 2021                          /s/ Michael P. West
                                                          Michael P. West
 8
                                                      Attorneys for Defendants,
 9                                                    Downey Community Care LLC dba
                                                      Brookfield Healthcare Center
10

11    Attorney for Plaintiffs:
12    Kennth G. Ruttenberg, Esq. (167377)
      THE RUTTENBERG LAW FIRM, P.C.
13    1901 Avenue of the Stars, Suite 1020
      Los Angeles, CA 90067
14    Tel: (310) 979-7080
      Fax: (310) 207-4033
15    Email: ken@ruttenbergpc.com
16

17

18

19

20

21

22

23

24

25

26

27

28
       262328896.v1


                                      CERTIFICATE OF SERVICE
